Citation Nr: 0304734	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  96-36 801	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, with bypass 
grafting.

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The claimant served on active duty with the United States 
Army from July 1955 to July 1957.  He then had several years 
of inactive service, with the Army Reserves from July 4, 
1957, to March 13, 1960, and from March 19, 1960, to June 30, 
1969, and with the Utah Army National Guard from September 7, 
1976, to May 10, 1978, and from May 11, 1978, to July 1, 
1993.  He was transferred to the retired reserve, effective 
November 30, 1993.  During his last period of Army National 
Guard service, he served on active duty for training from 
January 4, 1993, to July 1, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 1996 and 
July 1996 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The rating decision of 
March 1996 determined, in pertinent part, that new and 
material evidence had not been submitted to reopen the claim 
for service connection for rheumatoid arthritis.  The rating 
decision of July 1996 denied service connection for coronary 
artery disease, status post myocardial infarction, with 
bypass grafting.  At his personal hearing held before an RO 
Hearing Officer in March 1997, the claimant and his 
representative limited the issues on appeal to those shown on 
the title page of this decision.  

Although the RO adjudicated the arthritis claim on a new and 
material basis, the Board concludes there was not a prior 
final decision on this claim, and it should therefore be 
adjudicated on a de novo basis.  The RO considered the 
January 1995 rating decision final.  However, in April 1995 
(i.e., within one year of that decision), the appellant 
submitted a lengthy statement with evidence "in an effort to 
correct the [January 1995] decision."  A notice of 
disagreement does not require special wording, and the 
appellant's April 1995 statement was sufficient to constitute 
disagreement with the January 1995 denial of his arthritis 
claim.  Since the RO subsequent adjudicated this claim on the 
merits in Supplemental Statements of the Case (SSOCs), there 
is no prejudice to the appellant by the Board doing the same.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  Neither rheumatic arthritis nor coronary artery disease 
was demonstrated or diagnosed during the claimant's period of 
active service, or within any applicable presumptive period, 
or during active duty for training, or inactive duty for 
training; rheumatoid arthritis was first shown in August 
1993, while coronary artery disease was first shown in May 
1994.  

3.  The claimant was not disabled during a period of active 
duty for training or inactive duty for training by his 
coronary artery disease or rheumatoid arthritis.

4.  The claimant did not suffer an acute myocardial 
infarction during a period of inactive duty for training.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to service connection for 
rheumatoid arthritis.  38 U.S.C.A. §§ 101(24), 106(d), 1110, 
1111, 1112, 1131, 1153 (West 1991 & Supp. 2002); 38 C.F.R. 
§§  3.6, 3.102, 3.303, 3.306, 3.307, 3.309 (2002).

2.  The appellant is not entitled to service connection for 
coronary artery disease. 38 U.S.C.A. §§ 101(24), 106(d), 
1110, 1111, 1112, 1131, 1153 (West 1991 & Supp. 2002); 38 
C.F.R. §§  3.6, 3.102, 3.303, 3.306, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

As noted, the claimant had several periods of military 
service:  active duty with the United States Army from July 
1955 to July 1957; inactive service with the Army Reserves 
from July 4, 1957, to March 13, 1960, and from March 19, 
1960, to June 30, 1969; and inactive service with the Utah 
Army National Guard from September 7, 1976, to May 10, 1978, 
and from May 11, 1978, to July 1, 1993.  During his last 
period of Army National Guard service, he served on active 
duty for training from January 4, 1993, to July 1, 1993.  He 
was transferred to the retired reserve, effective November 
30, 1993.  

The service medical records from the claimant's period of 
active service, dated from July 1955 to July 1957, are not of 
record, but his service separation examination, conducted in 
July 1957, revealed that his heart and vascular system, spine 
and musculoskeletal system, and upper and lower extremities, 
were normal, while his blood pressure was 114/68, and a chest 
X-ray was negative.  A report of medical examination for Utah 
Army National Guard service, conducted in June 1960, 
disclosed no abnormalities of the heart or vascular system, 
spine or musculoskeletal system, or upper or lower 
extremities, while his blood pressure was 132/70, and a chest 
X-ray was negative.  A report of medical history completed by 
the claimant at the time of a re-enlistment medical 
examination for Utah Army National Guard service, conducted 
in June 1963, shows that the claimant denied any history of 
heart trouble, high or low blood pressure, or pain or 
pressure in the chest, and further denied any history of 
bone, joint or other deformity, or of arthritis, rheumatism 
or bursitis.  A report of re-enlistment examination for Utah 
Army National Guard service, conducted in June 1963, 
disclosed no abnormalities of the heart or vascular system, 
spine or musculoskeletal system, or upper or lower 
extremities, while his blood pressure was 114/74, and a chest 
X-ray was negative.  


A report of medical history completed by the claimant at the 
time of a re-enlistment medical examination for Utah Army 
National Guard service, conducted in May 1966, shows that the 
claimant denied any history of heart trouble, high or low 
blood pressure, or pain or pressure in the chest, and further 
denied any history of bone, joint or other deformity, or of 
arthritis, rheumatism or bursitis.  A report of re-enlistment 
medical examination for Utah Army National Guard service, 
conducted in May 1966, disclosed no abnormalities of the 
heart or vascular system, spine or musculoskeletal system, or 
upper or lower extremities, while his blood pressure was 
114/74, and a chest X-ray was negative.  

A report of medical history completed by the claimant at the 
time of pre-enlistment medical examination for Utah Army 
National Guard service, conducted in August 1976, shows that 
the claimant denied any history of heart trouble, high or low 
blood pressure, or pain or pressure in the chest, and further 
denied any history of bone, joint or other deformity, or of 
arthritis, rheumatism or bursitis.  A report of pre-
enlistment examination for Utah Army National Guard service, 
conducted in August 1976, disclosed no abnormalities of the 
heart or vascular system, spine or musculoskeletal system, or 
upper or lower extremities, while his blood pressure was 
114/74, and a chest X-ray was negative.  A report of medical 
examination for airborne training with the Utah Army National 
Guard, conducted in April 1978, disclosed no abnormalities of 
the heart or vascular system, spine or musculoskeletal 
system, or upper or lower extremities, while his blood 
pressure was 120/80, and a chest X-ray was negative.  

A report of medical history completed by the claimant at the 
time of a medical examination for continued Utah Army 
National Guard service, conducted in May 1979, shows that the 
claimant denied any history of heart trouble, high or low 
blood pressure, or pain or pressure in the chest, and further 
denied any history of bone, joint or other deformity, or of 
arthritis, rheumatism or bursitis.  A report of medical 
examination for continued Utah Army National Guard service, 
conducted in May 1979, disclosed no abnormalities of the 
heart or vascular system, spine or musculoskeletal system, or 
upper or lower extremities, while his blood pressure was 
120/88, and a chest X-ray was negative.  A report of medical 
history completed by the claimant at the time of a medical 
examination for basic airborne training with the Utah Army 
National Guard in February 1980, shows that the claimant 
denied any history of heart trouble, high or low blood 
pressure, or pain or pressure in the chest, and further 
denied any history of bone, joint or other deformity, or of 
arthritis, rheumatism or bursitis.  A report of medical 
examination of the claimant for basic airborne training with 
the Utah Army National Guard, conducted in February 1980, 
disclosed no abnormalities of the heart or vascular system, 
spine or musculoskeletal system, or upper or lower 
extremities, while his blood pressure was 90/60, and a chest 
X-ray was negative.  In May 1980, the claimant was found to 
have a blister on his left great toe, and a sore on his right 
knee, treated with a Band-Aid.

While on inactive duty training from August 15 to August 17, 
1981, the claimant sustained a fracture of the L-I vertebra 
on August 16, 1981, in a military parachuting accident.  He 
was treated at the VAMC, Salt Lake City, from August 16 
through August 25, 1981, but remained unfit for full duty.  
The VA hospital summary noted no other defects and no other 
treatment was provided.  The claimant was admitted with 
intact neurological function and a question of an unstable 
fracture at L1, while X-rays and CT scans showed no posterior 
element fracture, and the only fracture present was anterior 
compression of the vertebral body.  His neurological function 
remained intact throughout his hospitalization.  A Statement 
of Medical Examination and Duty Status (DA Form 2173), dated 
in September 23, 1981, determined that the claimant's injury 
was considered in the line of duty.  

A report of medical history completed by the claimant at the 
time of an August 1989 quadrennial medical examination for 
Utah Army National Guard service, shows that the claimant 
denied any history of heart trouble, high or low blood 
pressure, or pain or pressure in the chest, and further 
denied any history of arthritis, rheumatism or bursitis, but 
reported a history of vertebral fracture in 1981 in a 
parachute jump, treated at a VA hospital in Salt Lake City.  
A report of quadrennial medical examination for Utah Army 
National Guard service, conducted in August 1989, disclosed 
no abnormalities of the heart or vascular system, spine or 
musculoskeletal system, while his blood pressure was 116/86, 
and a chest X-ray was negative.  A one-inch healed laceration 
scar was seen on his left foot, and a one-inch healed 
laceration scar on his left knee.  A medical screening 
summary for cardiovascular risk, completed in August 1989, 
showed that the claimant's blood pressure was 116/88, while 
an electrocardiogram (EKG) was normal, and his collective 
risk factors did not exceed the primary screen limits for 
cardiovascular risk.  

In August 1991, the claimant filed an application for VA 
disability compensation benefits (VA Form 21-526), seeking 
service connection for a back condition and for a bilateral 
knee injury, both claimed to have been incurred in 1981.  He 
reported treatment at Tooele Valley Hospital from 1981 to 
1985, but made no response to an RO request for the mailing 
address of that facility.

A rating decision of May 1992 denied service connection for a 
bilateral knee injury and for a back injury due to the lack 
of any evidence showing that such claimed injuries were 
incurred during active service.  The claimant was notified of 
those decisions and of his right to appeal by RO letter of 
June 11, 1992.  No Notice of Disagreement was filed in 
connection with those decisions, and they became final after 
one year.

In December 1993, the claimant filed a statement asserting 
that he wanted to reopen his claims for service connection 
for a bilateral knee injury and a back injury as the result 
of a parachute accident, and that he was also filing a claim 
for service connection for arthritis of all joints secondary 
to his back injury, for which service connection was claimed.  
He called attention to medical records already submitted, as 
well as additional medical treatment records from the VA 
outpatient clinic, Corpus Christi, since 1989.  The claimant 
was provided a VA Form 21-526, which he completed and 
submitted on May 5, 1994.  That document sought service 
connection for lumbosacral fracture in 1981, for rheumatoid 
arthritis in 1993; for an upper lip injury in 1956, and for a 
bilateral knee injury in 1981.  


A rating decision of January 1995 granted service connection 
for a compression fracture of a lumbosacral vertebra, L-1, 
evaluated as noncompensably disabling, and denied service 
connection for degenerative arthritis of the lumbosacral 
spine, for an injury to the upper lip, for a bilateral knee 
injury, for rheumatic arthritis, and for generalized 
arthritis of all joints secondary to a service-connected back 
injury. 

In April 1995, the claimant submitted additional evidence and 
contentions, asserting that he was hospitalized in a field 
hospital in April 1993 while on active duty in Guatemala; 
that those hospital records have been lost; and that all his 
efforts had not recovered those records.  He further stated 
that subsequent to his return to CONUS, he was seen at the 
VAMC, San Antonio for treatment of that condition; and that 
since that diagnosis, he has been treated at the VA 
outpatient clinic in Corpus Christi, Texas, and is taking 
gold shots to alleviate that condition.  He further related 
that he had a heart attack and triple bypass grafting in May 
1994.  

In February 1996, the claimant requested an increased 
(compensable) rating for his service-connected residuals of 
fracture of a lumbar vertebra, L-1, due to pain and 
discomfort, and requested service-connection for rheumatoid 
arthritis, asserting that such condition was diagnosed 
immediately after he was released from active duty [actually, 
active duty for training] in August 1993.  He provided the 
name and address of a private physian as a source for medical 
records.  

In support of those claims, the claimant submitted a 
duplicate copy of his Statement of Medical Examination and 
Duty Status (DA Form 2173), dated in September 23, 1981, 
showing that the claimant's August 1981 back injury was 
considered in the line of duty, and that he was on inactive 
duty for training at the time of that injury, as well as a 
duplicate copy of the August 1981 hospital summary from the 
VAMC, Salt Lake City, showing that he was found to have a 
compression fracture of the L-1 vertebral body.  He further 
submitted a hospital summary from the VA hospital summary 
from the VAMC, San Antonio, dated in August 1993, showing 
that the claimant was admitted overnight recounting a history 
of gout beginning in 1987 and primarily affecting his knee 
and ankle, and of a right shoulder injury secondary to a 
parachute jump in 1980, with resultant intermittent right 
shoulder pain, as well as a history of bilateral hand and 
wrist pain and weakness for the past five years.  The 
claimant further related that gout was diagnosed in 1987, 
while a cervical spine fracture occurred in 1981, and that he 
had a questionable positive RPR in the past.  Laboratory 
tests revealed a positive rheumatoid factor, and chest X-rays 
disclosed that his chest and heart were normal, with no 
evidence of acute cardiopulmonary disease.  X-rays of his 
hands, bilaterally, disclosed no evidence of marginal 
erosions, degenerative joint disease, or other discrete bony 
abnormalities.  The diagnosis at hospital discharge was rule 
out polyarteritis [sic].  

A hospital summary from Spohn Health System, a private 
medical facility in Corpus Christi, Texas, shows that the 
claimant was admitted in May 1994 with an inferior-posterior 
wall myocardial infarction, and no risk factor and no family 
history of heart disease.  He underwent cardiac 
catheterization demonstrating significant coronary artery 
disease with high-grade stenosis of the left anterior 
descending artery proximally, 100 percent occlusion of the 
circumflex proximally, and moderate intimal thickening of the 
right coronary artery.  He was discharged to home pending 
aortocoronary bypass graft surgery.  Approximately one week 
later, the claimant returned, and underwent a coronary artery 
bypass graft times 3 for severe double-vessel coronary artery 
disease with good left ventricular function and an acute 
myocardial infarction.  A private physician saw him in June 
1994, 
one month postoperatively, for follow-up and was noted to be 
doing well, without symptoms of chest pain or angina.

A rating decision of March 1996 determined that new and 
material evidence had not been submitted to reopen the claims 
for service connection for rheumatoid arthritis, degenerative 
arthritis of the lumbosacral spine, for generalized arthritis 
of all joints secondary to a service-connected back injury, 
for an injury to the upper lip, for a bilateral knee 
injuries. 

The claimant filed a Notice of Disagreement in May 1996, 
taking issue with the failure to grant a compensable rating 
for his service-connected fracture of a lumbar vertebra, L-1, 
and with the denial of service connection for rheumatoid 
arthritis.  He alleged that he was diagnosed with rheumatoid 
arthritis at the VAMC, San Antonio, within three months after 
separation from active duty, and is thus entitled to service 
connection for rheumatoid arthritis on a presumptive basis.  

A Statement of the Case was provided the claimant and his 
representative in June 1996, addressing the issue of whether 
new and material evidence had been submitted to reopen the 
claim for service connection for rheumatoid arthritis.

In a July 1996 letter, the claimant stated that he wanted to 
reopen his claim for service connection for coronary artery 
bypass graft times three, performed on May 24, 1994, within 
the one-year presumptive period after separation from service 
on July 1, 1993.  That claim had not previously been advanced 
or adjudicated.

A rating decision of July 1996 denied service connection for 
coronary artery disease, status post coronary artery bypass 
grafting.  The claimant and his representative were notified 
of that decision and of his right to appeal by RO letter of 
August 13, 1996.  

The claimant submitted a Substantive Appeal (VA Form 9), in 
which he perfected his appeal for service connection for 
rheumatoid arthritis.  He also submitted a duplicate copy of 
the hospital summary from the VAMC, San Antonio, dated in 
August 1993, showing that his laboratory results showed a 
positive rheumatoid factor.  He further asked that the RO 
obtain all his treatment records from the VAMC, Corpus 
Christi, currently located at the VAMC, Austin, Texas.  

A rating decision of August 1996 determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for rheumatoid arthritis.  A 
Supplemental Statement of the Case was provided the claimant 
and his representative in September 1996, informing him of 
that action.  

In September 1996, the claimant submitted a Notice of 
Disagreement taking issue with the rating decision of July 
1996 denying service connection for coronary artery disease, 
status post coronary artery bypass grafting.  A Statement of 
the Case was provided the claimant and his representative in 
October 1996.  The claimant submitted additional argument 
addressed to that appeal in November 1996, and requested a 
personal hearing at the RO.

A personal hearing was held in March 1997 before an RO 
Hearing Officer.  The claimant's period of active service 
from July 1955 to July 1957 was noted, and his period of 
active duty for training from January 4, 1993, to July 1, 
1993, was mischaracterized as active service.  It was further 
argued that the claimant was entitled to service connection 
on a presumptive basis for rheumatoid arthritis on a direct 
and presumptive basis and for coronary artery disease, status 
post coronary artery bypass grafting on a presumptive basis.  
The claimant testified that he was first treated for symptoms 
of rheumatoid arthritis of the back, arms, wrists and hands 
in a field hospital in Guatemala in April 1993; that there 
were no laboratory tests available; that he was treated with 
pain killers until he returned to the United States and went 
to the VAMC, San Antonio, in August 1993; and that his 
treatment for rheumatoid arthritis began at that facility in 
September 1993.  He further testified that he was first 
treated for coronary artery disease in May 1994, when he had 
a heart attack, and recollected that he had a terrible time 
running 2 miles during a PT test while in Guatemala, and was 
out of breath.  He reported that he was first treated at 
Spohn Hospital in Corpus Christi; but was taking no 
medication except aspirin.  He further related that he was 
discharged from the reserves at age 60, and that his last 
duty in the military was in November 1993; that while in the 
reserves, he was going regularly to summer camp and attending 
the monthly meetings; that he underwent a physical prior to 
going to active duty for training on January 4, 1993; that he 
was diagnosed with gout involving the feet and shoulders in 
1987; and that his own efforts to find his service medical 
records from his periods of reserve service have been 
unavailing.  The claimant was informed of his right to submit 
additional lay or medical evidence in support of his claims.  
A transcript of the testimony is of record.  At his personal 
hearing at the RO, the claimant submitted his Substantive 
Appeal (VA Form 9), perfecting his appeal for service 
connection for coronary artery disease, status post coronary 
artery bypass grafting.


In April 1997, the claimant submitted a letter from an 
medical detachment dentist who related that she served with 
the claimant in April 1993 during active duty for training in 
Guatemala; that the claimant had an abscessed tooth which the 
correspondent treated; that during that treatment, the 
claimant complained of pain in his joints, including his 
hands and temporomandibular joints (TMJ); that she and the 
claimant returned to Fort Sam Houston in June 1993; that the 
claimant was unable to eat a hamburger because of TMJ pain; 
that the claimant was unable to assist her in removing a 
radiator cap due to pain in the joints of his hands; and that 
she suggested that he go to VA as soon as he was released 
from duty to have his "joint pains" checked out.  

In March 1997, the claimant requested that his claim for an 
increased (compensable) rating for his service-connected 
fracture of a lumbar vertebra, L-1, be reopened.  He 
submitted medical records from a chiropractor, dated in 
November and December 1996, showing that he was seen for 
complaints of back pain with trouble sitting, standing, 
walking, or reclining, and asserted that he had rheumatoid 
arthritis and broke his back in 1981.  Examination revealed 
that the claimant had a good posture and a normal gait; 
muscle tension and curvature in the neck and low back; and 
that he could heel and toe walk without difficulty.  
Decreased deep tendon reflexes were found in both knees, but 
not in the biceps of either arm, and pinwheel examination was 
normal, bilaterally.  Grip strength was 260 in the right 
hand, and 190 in the left hand, while Soto-Hall testing was 
normal, and pelvic lift caused pain, relieved by downward 
pressure on the pelvis.  Lasegue's and Braggard's tests 
produced pain, indicative of disc herniation and sciatica on 
the right, while bilateral leg raising caused a slight pain.  

A Supplemental Statements of the Case were provided the 
claimant and his representative in June 1997 and October 
1997, addressing the issues of whether new and material 
evidence had not been submitted to reopen the claim for 
service connection for rheumatoid arthritis, and entitlement 
to service connection for coronary artery disease, status 
post coronary artery bypass grafting.  

A rating decision of August 1996 increased the evaluation for 
the claimant's service-connected fracture of a lumbar 
vertebra, L-1, from a noncompensable rating to a 20 percent 
evaluation, effective March 21, 1997.  The claimant and his 
representative were notified of that decision and of his 
right to appeal by RO letter of October 15, 1997.  No Notice 
of Disagreement was submitted, and that decision has become 
final. 

In October 1997, the RO requested copies of any service 
medical records from the Commanding Officer of the Army 
National Guard Unit in Harlingen, Texas.  In addition, the RO 
requested any medical records from the individual identified 
by the claimant as treating him in an Army field hospital in 
Guatemala in April 1993.  

VA outpatient clinic records from the VAMC, San Antonio, 
dated from August 31, 1993 to November 1995, show that the 
claimant was seen on August 31, 1993, with complaints of 
bilateral shoulder, wrist, and knee pain and stiffness, 
without chest pain or shortness of breath.  The impression 
was very mild rheumatic arthritis.  He was given prednisone 
and Naprosyn, and referred for follow-up to the VAMC, Corpus 
Christi.  He was seen on November 1993, and found to be doing 
excellently on medication, and his laboratory report were 
stable.  In February 1994, it was noted that rheumatic 
arthritis was diagnosed in August 1993, and that the claimant 
was doing excellently with no evidence of drug toxicity , no 
chest pain and no shortness of breath.  Examination revealed 
a full range of motion in all joints, including the neck, 
without synovitis, and a regular cardiac rate and rhythm were 
found.  In April 1994, the claimant was doing excellently, 
with no chest pain, a regular cardiac rate and rhythm, and no 
shortness of breath or cardiovascular symptoms.    In July 
1994, it was noted that the claimant had experienced a 
myocardial infarction 8 weeks previously, and underwent 
coronary artery bypass grafting.  In November 1994, the 
claimant was again doing excellently, with only a little 
aching when he paints the house or is active.  In February 
1995, he was shown to have rheumatic arthritis since August 
1993, gout beginning in 1995, and affecting his 1st 
metatarsal phalangeal joint and his knees.  The claimant 
continued to be seen on a regular basis at the rheumatology 
clinic, VAMC, Corpus Christi, through November 1995.  

VA outpatient clinic records from the VAMC, Austin, dated 
from October 1995 to November 1997, show that the claimant 
was seen in the rheumatology clinic in October 1995, stating 
that his joints were improving, with less swelling.  The 
assessment was rheumatoid arthritis with fair symptom 
control, and he continued to receive gold injections, and 
medications.  He was again seen in that clinic in November 
1995 with complaints of back pain of one week's duration, 
stating that he broke his back in 1982 in a parachute jump, 
and that he had recently sprained his back doing some minor 
activity.  He had a full range of motion to the floor, with 
complaints of pain radiating down both legs to the lower 
legs, with tingling and numbness in the left foot, without 
weakness or incontinence.  Motor strength was 5/5, while 
reflexes were equal and active in knees and ankles, except 
for the left knee, and sensation was intact.  The impression 
was acute back sprain.  In December 1995, and in January and 
February 1996, the claimant was seen at the rheumatology 
clinic complaining that his joints were a little sore, but 
was okay overall, and were a little better.  The assessment 
was rheumatoid arthritis with fair to good symptom relief, 
and he continued to receive gold injections, and medications.  
In March and April 1996, the claimant complained of shoulder 
pain, which he attributed to cold weather, and he was noted 
to be getting good symptomatic relief.  In May 1996, he 
complained that his joints remained sore, and that morning 
stiffness recurs at long intervals.  The assessment was 
rheumatoid arthritis with fair symptom relief.  In June 1996, 
the claimant related that his symptoms were about the same, 
and that overall, he felt pretty good, while in August 1996, 
he stated that his joints were okay.  The claimant continued 
to be seen regularly in the rheumatology clinic through 
November 1997, with similar complaints, findings and 
treatment.

The claimant submitted duplicate copies of his DD Forms 214 
showing that he served on active duty from July 1955 to July 
1957; and that he served on active duty for training from 
January 4, 1993 to July 1, 1993.  The latter DD Form 214 also 
showed that the claimant had 2 years prior active service, 
and 27 years, 3 months, and 17 days of inactive service; and 
that his service from January 4, 1993 to July 1, 1993, was 
active duty for training, while the narrative reason for 
separation was completion of period of ADT [active duty for 
training].  

A letter from an Army National Guard physician, dated in 
November 1997, stated that the claimant was seen by that 
physician while participating in active duty for training in 
about April 1993; that the claimant was seen for an episode 
of lumbosacral pain with right-sided sciatica, with pain-
associated incapacitation.  Findings included spasms of the 
lumbosacral musculature and decreased knee jerks, and the 
claimant was hospitalized for 4 days, and improved with make-
shift traction, strict bed rest, heat and analgesics, while 
X-rays of his lumbosacral spines and pelvis revealed marked 
degenerative osteoarthritic changes but no recent compression 
fracture of the vertebra, to the best of his recollection, 
however, there were changes to suggest older, antecedent 
possible compression fractures.  The responding physician did 
not provide any treatment records.  

The record shows that repeated efforts to obtain additional 
service medical records of the claimant from all available 
sources have been unavailing.  The RO has continued to obtain 
all private and VA treatment records of the claimant, 
including all outpatient treatment records from the VAMC, 
Austin; the VAOPC, Corpus Christi; the VAMC, San Antonio; the 
VAMC, Temple; and the Central Texas Veterans Health Care 
System.  

II.  Analysis

The Board initially notes that the claimant has not asserted 
that either of the disabilities at issue was incurred during 
his period of active service from July 1955 to July 1957, or 
during any applicable presumptive period following that 
period of active service.  Coronary artery disease (or a 
myocardial infarction) or any type of arthritic condition was 
not diagnosed during this period of service.  All pertinent 
examinations at his time of separation in 1957, including 
cardiovascular evaluations, were within normal limits, as 
were his blood pressure readings.  Additionally, there is no 
indication that either condition was present to a compensable 
degree with one year of his discharge in July 1957.  Service 
connection is not in effect for any disability incurred in or 
aggravated during that period of active service.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The term "service-connected" means that a disability was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 
38 C.F.R. § 3.1(k).  Active military, naval, or air service 
includes (1) active duty; (2) any period of active duty for 
training during which the claimant was disabled or died from 
a disease or injury incurred or aggravated in the line of 
duty; and (3) any period of inactive duty training during 
which the claimant was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  Active duty for training 
includes full-time duty performed by members of the Reserves.  
38 C.F.R. § 3.6(c).  Inactive duty training includes duty 
(other than full-time duty) performed by a member of the 
Reserves.  38 C.F.R. § 3.6(d).

An individual on inactive duty for training is entitled to 
disability compensation only for injuries suffered and not 
for disability based on disease.  See Brooks v. Brown, 5 Vet. 
App. 484, 485 (1993); 38 U.S.C.A. § 101(24) (West 1991); 38 
C.F.R. § 3.6(a).  In Brooks, the United States Court of 
Appeals for Veterans Claims upheld a precedent opinion of 
VA's Office of General Counsel (VAOPGCPREC 86-90), which held 
that a myocardial infarction was not an injury for purposes 
of service connection based on inactive duty for training 
service.  

During the pendency of this appeal, the Veterans Benefits and 
Health Improvement Act of 2000, Pub. L. 106-419, § 301, 114 
Stat. 1822 (2000), was signed into law.  This law redefined 
the term "active military, naval or air service", 38 U.S.C.A. 
§ 101(24), to include: (C) any period of inactive duty 
training during which the individual concerned was disabled 
or died- (i) from an injury incurred or aggravated in line of 
duty; or (ii) from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training.  Veterans Benefits and Health Improvement Act of 
2000, Pub. L. No. 106-419, § 301, 114 Stat. 1822, 1825 (2000) 
(codified as amended at 38 U.S.C. § 101(24)).  38 C.F.R. § 
3.6 was subsequently amended to reflect this change.  66 Fed. 
Reg. 48558-48561 (September 21, 2001).

The appellant argues that he is entitled to service 
connection for these conditions on a presumptive basis 
because both conditions were first diagnosed within one year 
of his release from active duty for training.  However, only 
"veterans" are entitled to these presumptions, and to 
establish "veteran" status for a period of active duty for 
training, the evidence must show that a claimant was disabled 
from disease or injury incurred or aggravated in the line of 
duty during that period of active duty for training.  See, 
e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins 
v. Derwinski, 1 Vet. App. 474, 478 (1991).  In the absence of 
such evidence, the period of active duty for training does 
not qualify as "active military service." 

The Board notes that the appellant argues since he served 
from January to July 1993 in a foreign country, that this 
should be considered active duty.  There is no provision for 
such a finding in the applicable law.

The claimant in this case is a "veteran" based on his 
active duty service from July 1955 to July 1957.  Therefore, 
he is entitled to "veteran" status and the full benefit of 
VA resources for any compensation claim based on that period 
of service.  However, as discussed above, his claims are not 
based on that period of service.  In order for the appellant 
to achieve "veteran" status and be eligible for service 
connection for the disability claimed during his National 
Guard service, the record must establish by a preponderance 
of the evidence that he was disabled during active duty for 
training due to a disease or injury incurred or aggravated in 
the line of duty or he was disabled from an injury incurred 
or aggravated during inactive duty training.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).

The claimant's service medical records and reports of routine 
medical examinations from all periods of active service, 
active duty for training, or inactive duty for training are 
silent for complaint, treatment, findings or diagnosis of 
coronary artery disease, status post myocardial infarction.  
The first competent medical evidence of coronary artery 
disease, status post myocardial infarction, is dated in May 
1994, approximately 10 months after the termination of the 
claimant's last period of active duty for training.  There is 
no evidence of coronary artery disease or myocardial 
infarction related to military service.

It must be noted that at no time has the appellant argued 
that he suffered a myocardial infarction during a period of 
active duty or active duty for training.  There is no medical 
evidence that the appellant was disabled during any such 
period of training.  Rather, he has explicitly stated that 
his heart attack occurred after conclusion of his duty 
periods.  With a period of active duty for training, the 
claimed condition must have been manifested during that duty 
period for service connection to be granted.  Even accepting 
that the appellant had symptoms such as shortness of breath 
in 1993, as he testified, and assuming, for the sake of 
argument, that those symptoms were indicative of some heart-
related pathology, that would still not show that he was 
disabled from coronary artery disease during that period of 
active duty for training, and that is what is at issue here.

The claimant's service medical records and reports of routine 
medical examinations from all periods of active service, 
active duty for training, or inactive duty for training are 
silent for complaint, treatment, findings or diagnosis of 
rheumatoid arthritis.  The first competent medical evidence 
of rheumatoid arthritis is dated in August 1993, after the 
termination of the claimant's last period of active duty for 
training.  There is no competent medical evidence of 
rheumatoid arthritis related to military service.  While the 
claimant has submitted an April 1997 letter from a dentist 
who related that the claimant complained to her of joint pain 
during active duty for training in approximately April 1993, 
that individual did not diagnose rheumatoid arthritis in the 
claimant, not is she shown to be competent to diagnose 
rheumatoid arthritis.  Such a diagnosis can only be rendered 
based on appropriate diagnostic tests, and there is no 
allegation such testing was conducted during service.  In 
other words, a complaint of joint pain is not equivalent to a 
diagnosis of arthritis.  Even accepting that the appellant 
had symptoms of joint pain in 1993, and assuming, for the 
sake of argument, that those symptoms were indicative of some 
joint-related pathology, that would still not show that he 
was disabled from arthritis during that period of active duty 
for training, and that is what is at issue here.

The claimant has also submitted a November 1997 letter from a 
physician who treated the claimant during active duty for 
training in April 1993 for an episode of severe lumbosacral 
pain with right-sided sciatica.  That individual asserted 
that X-rays of the claimant's lumbosacral spine and pelvis 
showed marked degenerative osteoarthritic changes, but no 
recent compression fracture of the vertebrae "to the best of 
his recollection."  The Board is constrained to note that 
previous X-rays of the claimant's lumbosacral spine taken in 
May 1992 showed only the compression fracture of the L-1 
vertebral body, with well-preserved lumbar interspaces and 
normal sacroiliac joints and bony density.  In any event, the 
reporting individual did not suggest or offer a diagnosis of 
rheumatoid arthritis for the claimant, which is the pertinent 
issue on appeal.  

In the absence of documented disability from injury or 
disease during any period of active duty for training while a 
member of the National Guard, it cannot be said that the 
appellant was disabled from a disease or injury incurred in 
or aggravated in the line of duty.

There is no doubt that the appellant's rheumatoid arthritis 
was first diagnosed while he was still a member of the 
National Guard.  To the extent that he is claiming this 
condition first manifested itself during a period of inactive 
duty training, 38 U.S.C.A. § 1131 permits service connection 
for persons on inactive duty training only for injuries, not 
diseases, incurred or aggravated in line of duty.  See 
Brooks, supra.  The appellant's arthritis is considered a 
disease, and there is no evidence that this condition is the 
result of any injury incurred in service.  The same is true 
for his coronary artery disease, although this was not 
diagnosed until after he retired from inactive service.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that  service connection for coronary 
artery disease, with myocardial infarction, and for 
rheumatoid arthritis is not warranted.  Accordingly, service 
connection for coronary artery disease, with myocardial 
infarction, and for rheumatoid arthritis must be denied.  In 
reaching its decisions, the Board has considered the doctrine 
of reasonable doubt, however, as the evidence is not in 
equipoise, or evenly balanced, but is against the claims on 
appeal, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III. Duty to Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).

With respect to VA's duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning the 
appellant is of record and sufficient to complete his claim 
for benefits.  The rating decisions on appeal, as well as the 
statements of the case (SOCs) and supplemental statements of 
the case (SSOCs), informed the appellant of the types of 
evidence needed to substantiate his claim. 

Furthermore, the appellant was sent several letters 
throughout the claims process asking him for specific 
information and evidence.  In particular, a November 2001 
letter specifically informed the appellant of the provisions 
of the VCAA including what evidence was needed to 
substantiate this claim.  VA's duty to notify the appellant 
also includes the duty to tell him what evidence, if any, he 
is responsible for submitting to substantiate his claim and 
what development the VA would do.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  The November 2001 letter specifically informed the 
appellant what was needed from him and what VA would obtain 
on his behalf.  For example, the letter told him that VA 
would help obtain medical records or, if necessary, medical 
examinations.  The appellant was informed that he was 
responsible for providing sufficient information to VA so 
records could be requested. 

VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  At every stage 
of the process, he was informed of the information and 
evidence needed to substantiate these claims, and VA has 
complied with its notification requirements.  With respect to 
VA's duty to assist the appellant, the appellant has not 
referenced any unobtained evidence that might aid his claims 
or that might be pertinent to the claims.  The RO made 
exhaustive efforts to obtain all relevant federal and private 
medical records from every source referenced by the 
appellant.  The RO made extensive efforts to obtain all 
records referenced by the claimant.  The RO, at all times, 
kept him apprised of what evidence had been requested and 
what evidence was still outstanding.  Where records have not 
been obtained, it is because they are unavailable.  For 
example, attempts were made to obtain clinical records from 
the field hospital in Guatemala where the claimant allegedly 
received treatment in 1993.  The National Personnel Records 
Center indicated that the facility was not identified in 
their indexes.


Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2002). 

In this case, the claimant was not afforded VA examinations 
and medical opinions were not solicited on the etiology of 
the claimed disorders.  However, in the absence of any 
complaint, treatment, finding, or diagnosis of the claimed 
disorders during any period of active service, there is no 
factual predicate upon which to base such an opinion.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Furthermore, an 
examination is only needed when there is some indication in 
the record of a possible relationship between the claimed 
condition and military service.  In this case, for the 
reasons discussed above, there is no such indication in the 
record.  Had the appellant submitted competent evidence 
indicating a plausible causal relationship, it might have 
been incumbent on the Board to seek a medical opinion as to 
etiology.  Examinations or opinions are also not needed in 
this case because they would not provide evidence that the 
claimant was disabled from a claimed condition during a 
period of active duty for training.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case. 


ORDER

Service connection for coronary artery disease, with 
myocardial infarction, is denied.

Service connection for rheumatoid arthritis is denied


		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

